DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received October 1, 2021.  Claims 1 and 5 were amended.  Claims 2 and 3 are cancelled claims.  Claims 1 and 4-9 are pending.
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0217485 A1) is withdrawn due to the amendment received October 1, 2021.
The previous rejections over claims 2 and 3 are withdrawn due to their cancellations.
The declaration under 37 CFR 1.132 filed October 13, 2021 is insufficient to overcome the rejection of the claims based upon Lee et al. (US 2012/0217485 A1) as set forth in the last Office action because:  
The data presented in the declaration is not fully commensurate in scope with the breadth of claimed compounds and claimed device structures or commensurate in scope with the compounds fairly taught by Lee et al.  Per MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”  Per MPEP 2145, “once a prima facie case of obviousness is made by the PTO through citation of references, the burden is on the applicant to produce contrary evidence establishing that the reference being relied on 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0217485 A1).
Lee et al. teaches organic electroluminescent compounds for electroluminescent devices (see title and abstract).   Regarding claims 1, 4, and 5, the compounds may be according to structures shown in par. 27.   At least one group shown in par. 27 include the following groups: 

    PNG
    media_image1.png
    242
    225
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    215
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    113
    226
    media_image3.png
    Greyscale

The groups correspond to instant formulas 3, 6, 7, 8, 9, 10, 11, and 12, respectively, per instant Ar1 groups.
The Lee et al. L1, L2, Ar1, Ar2 and 1 are defined for Formula 1 at par. 7-26.   Ar2 groups may include at least the following (see par. 30):

    PNG
    media_image4.png
    143
    100
    media_image4.png
    Greyscale
(same as instant cl. 4 formula 19), 
    PNG
    media_image5.png
    163
    100
    media_image5.png
    Greyscale
(same as instant cl. 4 formula 20),

    PNG
    media_image6.png
    170
    94
    media_image6.png
    Greyscale
(same as instant cl. 4 formula 21), 
    PNG
    media_image7.png
    143
    127
    media_image7.png
    Greyscale
(same as instant cl. 4 formula 22).  Further regarding substitution on the bicyclic groups of par. 27, Ar1 and Ar2 may be C6 to C30 aryl groups or C3 to C30 heteroaryl groups per substitution shown in compounds of instant claim 5.  Exemplified Lee et al. Ar1 and Ar2 groups are shown in par. 30.
	Lee et al. appears silent with respect to example compounds selected to have the specific benzocarbazole or dibenzocarbazole groups as described in the above paragraph.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds according to the defined formulas taught within the disclosure of Lee et al. wherein the resultant compounds would also meet the limitations of the 
	Regarding the device claims 6-9, a Lee et al. OLED device structure is taught to include the compounds as described in the electroluminescent layer of a device between electrodes (see par. 120-125).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed devices using the compounds as defined in an electroluminescent layer (emitting layer) of a device, because Lee et al. teaches the compounds are suitable for use as host material in an EL layer of a light emitting device.  One would expect to achieve light emission from devices using compounds within the disclosure of Lee et al. with a predictable result and a reasonable expectation of success.
	Further regarding claims 7 and 8, Lee et al. teaches the compounds in an organic layer between electrodes (see claims 6 and 7 on page 45), which meets the layered structural limitations of the device claims.  The claims as presently presented do not expressly require that any further specific layers other than the recited layer comprising the compound of claim 1 be present between the first electrode and the second electrode.  Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0217485 A1) in view of Forrest et al. (US 2006/0273714 A1).
Lee et al. is relied upon as set forth above.
Lee et al. renders obvious compounds of instant claims 1-5 and teaches using the compounds in an organic layer between electrodes to form a light emitting device.  Lee teaches the compounds as host material for a light emitting layer as discussed above, but does not appear to teach the material within a specifically named layer the same as a “hole transporting and/or hole injecting layer” or “electron injection and/or transporting layer”.  In the alternative that Lee et al. is not sufficient alone to render obvious a device structure of instant claims 7 and 8,  Forrest et al. teaches, in analogous art,  “Functional OLEDs may be achieved by combining the various layers…based on design, performance, and cost factors” (see par. 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included material as taught in Lee et al. within a combined functional layer (i.e., light emitting layer combined with one or more other functional layers) reading upon a layer having “hole transporting/injecting” or “electron transporting/injection” layer function as claimed, because one would expect a layer combining functions as taught by Forrest to result in a device that is operational to emit light.  One would expect to achieve a device comprising a known combination of functional materials in device organic layer(s) using known materials with a predictable result of light emission and a reasonable expectation of success.  It is further noted that both claims 7 and 8 do not expressly require that any further specific layers other than the recited layer comprising the compound of claim 1 be present between the first electrode and the second electrode.  The device structure of a combined functional layer per Lee et al. in view of Forrest et al. meets the structural requirements of a device as claimed.
Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive. 
The experimental results presented in the instant specification in Table 1 and presented in the declaration filed October 13, 2021 are not considered persuasive to overcome an obviousness rejection over Lee et al., because all of the comparative compounds with a two 6-ring condensed group are directed to a quinazoline group bonding between the two nitrogens whereas the instant Formula 1 is not limited to quinazoline group for Ar1 (for example, a pyridopyrimidine is at least one further claimed Ar1 group) and the closest art, Lee et al., is not limited to only the teaching of a quinazoline group as a Lee et al. Ar2 group.   The experimental results are not considered commensurate in scope with the breadth of claimed subject matter or commensurate with what is fairly taught by Lee et al.   The instant claims are not limited solely to the very specific “inventive” compounds tested for instant Table 1 or to the “inventive” compounds tested for the declaration received October 13, 2021.   Furthermore, Lee et al. is not limited to the scope of “comparative” compounds tested for instant Table 1 or the declaration.  Additionally, it is noted that the device structure of the examples in Table 1 use the “inventive” compounds specifically as red light emitting layer host material in a specific amount with a specific dopant material whereas none of the claims are as limited to such a specific device layer composition and structure.  (The closest instant claim in scope to the example embodiments is claim 9, but even claim 9 does not limit the compound as host material in combination with a certain dopant at a specific ratio.)  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786